Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 29, 2014

The Court of Appeals hereby passes the following order:

A15I0018. PINNACLE BANK v. THE RETREAT PARTNERS, LLC, et al.

      On August 12, 2014, the trial court entered an order denying Pinnacle Bank’s
motion for summary judgment. On August 19, the court certified its order for
immediate review. Pinnacle Bank, however, did not file this application for
interlocutory appeal until September 2, 2014. We lack jurisdiction because the
application is untimely.
      Pursuant to OCGA § 5-6-34 (b), an interlocutory application must be filed with
this Court within ten days of the date a timely certificate of immediate review is
entered below. Genter v. State, 218 Ga. App. 311 (460 SE2d 879) (1995). Here,
Pinnacle Bank filed its application 14 days after entry of the certificate of immediate
review. Accordingly, it is untimely and is therefore DISMISSED for lack of
jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                   09/29/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.